EXHIBIT 10.1
 
EXECUTION VERSION
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into by and
between PRESTIGE BRANDS HOLDINGS, INC. (the “Company”) and MATTHEW MANNELLY
(“Executive”) as of September 2, 2009 (the “Effective Date”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ Executive, and Executive desires to enter
into the employ of the Company, on the terms and conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1.  
EMPLOYMENT.

 
Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its Chief Executive Officer, reporting to the Board of
Directors of the Company (the “Board”).
 
2.  
DURATION OF AGREEMENT.

 
2.1 Initial Term.  Executive’s employment shall begin as of the Effective Date,
and shall continue until August 31, 2012, unless extended pursuant to Section
2.2, or earlier terminated pursuant to any of Articles 5, 6, 7, or 8.  The
specified period during which this Agreement is in effect is the “Term.”
 
2.2 Extensions of Term. For purposes of this Agreement, September 1, 2012 and
each September 1 thereafter shall be referred to as an “Anniversary Date,” and
the one-year period from each Anniversary Date to the next shall be referred to
as a “Contract Year.”  On each Anniversary Date, beginning September 1, 2012,
unless either party to this Agreement has notified the other in writing not less
than six (6) months prior to such Anniversary Date of that party’s intention to
allow this Agreement to expire and not be renewed at the end of the then-current
Term, the Term shall automatically be extended for one Contract Year on and from
the applicable Anniversary Date.
 
3.  
POSITION AND DUTIES.

 
3.1 Position.  Executive shall serve as the Company’s Chief Executive Officer
and, in that capacity, perform such duties and have such responsibilities as may
be prescribed from time to time by the Board that are reasonably consistent with
the position of Chief Executive Officer and consistent with the Company’s
organizational documents.  At the beginning of the Term, the Company shall
appoint Executive to the Board and, so long as Executive is serving as Chief
Executive Officer, the Company shall nominate Executive for election as a member
of the Board at each meeting of the Company’s shareholders at which the election
of Executive is subject to a vote by the Company’s shareholders and shall
recommend that the shareholders of the Company vote to elect Executive as a
member of the Board. From time to time, Executive also may be
 

--------------------------------------------------------------------------------


designated to such other offices within the Company or its subsidiaries and
affiliates as may be necessary or appropriate for the convenience of the
businesses of the Company and its subsidiaries and affiliates.
 
3.2 Full-Time Efforts.  Executive shall perform and discharge faithfully,
diligently and to the best of his ability his duties and responsibilities to the
Company, devote his full-time efforts to the business and affairs of the
Company, and not devote time to activities or interests that would impair his
ability to perform his obligations to the Company.  Executive shall not be
precluded from reasonable charitable and community activities and industry or
professional activities, or managing his personal business interests and
investments, so long as such activities do not interfere with the performance of
Executive’s responsibilities under this Agreement.  Executive shall promote the
best interests of the Company and take no action that in any way damages the
public image or reputation of the Company, its subsidiaries or its affiliates.
 
3.3 Work Standard.  Executive shall at all times comply with and abide by all
terms and conditions set forth in this Agreement, all applicable work policies,
procedures and rules as may be issued by Company from time to time, and all
federal, state and local statutes, regulations and public ordinances applicable
to the performance of his duties hereunder.
 
3.4 No Employment Restriction.  Executive represents and covenants that his
employment by the Company hereunder does not violate any agreement or covenant
to which he is subject or by which he is bound and that there is no such
agreement or covenant that could restrict or impair his ability to perform his
duties or discharge his responsibilities to the Company.
 
 
4.  
COMPENSATION AND BENEFITS.

 
4.1 Base Salary.  Subject to the terms and conditions set forth in this
Agreement,  during the term the Company shall pay Executive, and Executive shall
accept a base salary (“Base Salary”) at the rate of Five Hundred and Twenty
Thousand Dollars ($520,000) per annum.  The Base Salary shall be paid in
accordance with the Company’s normal payroll practices and pro rated for partial
periods, if any, based on the actual number of days in the applicable
period.  The Executive shall be entitled to periodic performance reviews (no
less frequently than annually), the first of which shall take place on or before
August 2011. Beginning with the Contract Year commencing September 1, 2012 and
for each subsequent Contract Year, Executive shall be eligible for increases in
Base Salary during each Contract Year, as may be determined and approved by the
Board, taking into account the factors that the Board then considers relevant to
the salaries of its executives.
 
4.2 Incentive, Savings and Retirement Plans.  During the Term, Executive shall
be eligible to participate in all incentive (including, without limitation,
long-term incentive plans), savings and retirement plans, welfare benefit plans,
practices, policies and programs (including, without limitation, as applicable,
medical, prescription, dental, disability, executive life, group life,
accidental death and travel accident insurance plans and programs) applicable
generally to senior executive officers of the Company (“Senior Executives”), and
on the same basis as such
 
2

--------------------------------------------------------------------------------


Senior Executives, except as to benefits that are specifically applicable to
Executive pursuant to this Agreement.  Without limiting the foregoing, the
following provisions shall apply with respect to Executive:
 
(a)  
Annual Incentive Bonus Plan.  Executive shall be entitled to an annual incentive
bonus opportunity, the amount and terms of which shall be determined by the
Compensation Committee of the Board (the “Committee”), except as set forth in
the next sentence.  The Executive’s annual target (subject to such performance
and other criteria as may be established by the Committee) incentive bonus shall
be 90.0% of Base Salary, subject to proration for partial periods, if
any.  Notwithstanding the foregoing and for purposes of the Executive’s bonus
for the 2010 fiscal year only, the Executive’s target incentive bonus shall be
$293,000.  The performance and other criteria in respect of any such bonus shall
be determined by the Committee in its sole discretion.

 
(b)  
Signing Payment.  Executive shall be entitled to a one-time signing payment of
$175,000, to be paid at the first regular pay period after the Effective
Date.  The amount of annual incentive bonus earned pursuant to Section 4.2(a)
for the Company’s 2010 fiscal year, if any, shall be in addition to the amount
of the signing payment.

 
(c)  
Equity Awards.  The Company shall grant to the Executive the following equity
awards on the Effective Date:

 
(i)  
Stock options to purchase 1,125,000 shares of the Company’s common stock
pursuant to the Option Agreement set forth as Exhibit A hereto (the “Option
Award”).

 
(ii)  
135,000 shares of Restricted Stock pursuant to the Restricted Stock Award
Agreement set forth as Exhibit B hereto (the “Restricted Stock Award”).

 
(d)  
Vacation.  During each year through the Term, Executive shall be granted four
(4) weeks’ paid vacation in accordance with the Company’s vacation policy as in
effect and as approved by the Committee from time to time.  The timing of paid
vacations shall be scheduled in a reasonable manner by the Executive.

 
(e)  
Business Expenses.  Executive shall be reimbursed for all reasonable business
expenses incurred in carrying out his duties hereunder in accordance with the
policies, practices and procedures of the Company as in effect from time to
time.  Executive shall be entitled to be reimbursed for an annual executive
medical examination in accordance with the Company’s policies as in effect from
time to time.

 
(f)  
No Other Benefits.  Executive will not be entitled to any benefit or perquisite
other than as specifically set out in this Agreement or agreed to in writing by
the Company.  In particular, while the Board could determine otherwise,

 
3

--------------------------------------------------------------------------------



  neither Executive nor the Company presently anticipate additional Long-Term
Equity Incentive Plan (the “LTIP Plan”) awards for the initial Term of this
Agreement or, if this Agreement is extended, for either of the first two
Contract Years.

 
5.  
TERMINATION FOR CAUSE.

 
5.1 This Agreement may be terminated immediately at any time by the Company
without any liability owing to Executive or Executive’s beneficiaries under this
Agreement, except Base Salary through the date of termination and benefits under
any plan or agreement covering Executive (which benefits shall be governed by
the terms of such plan or agreement), under the following conditions, each of
which shall constitute “Cause” or “Termination for Cause”:
 
(a)  
Any willful act by Executive involving fraud and any willful breach by Executive
of applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments, regulation of the Company’s
business and the like which, in each case, a majority of the Board determines in
its sole and absolute good faith discretion materially adversely affects the
Company or Executive’s ability to perform his duties under this Agreement;

 
(b)  
Attendance at work in a state of intoxication or otherwise being found in
possession of any prohibited drug or substance, possession of which would amount
to a criminal offense;

 
(c)  
Executive’s personal dishonesty or willful misconduct, in each case in
connection with his employment by the Company;

 
(d)  
Breach of fiduciary duty or breach of the duty of loyalty to the Company which a
majority of the Board determines in its sole and absolute good faith discretion
materially adversely affects the Company or Executive’s ability to perform his
duties under this Agreement;

 
(e)  
Assault or other act of violence against any employee of the Company or other
person during the course of his employment;

 
(f)  
Indictment of the Executive for any felony (other than minor traffic offenses)
or any crime involving moral turpitude;

 
(g)  
Intentional breach by the Executive of any provision of this Agreement or of any
Company policy adopted by the Board not cured within 30 days after notice from
the Board;

 
(h)  
The willful continued failure of Executive to perform substantially Executive’s
duties with the Company (other than any such failure resulting from incapacity
due to Disability) if not cured within 30 days after a written demand for
substantial performance is delivered to Executive by a majority of

 
 
4

--------------------------------------------------------------------------------



 

  the Board that specifically identifies the manner in which such Board believes
that Executive has not substantially performed Executive’s duties.  For clarity,
the failure of the Company to meet its business plans shall not be, in and of
itself, grounds for Termination for Cause.

 
5.2 Board Determination of Cause.  For purposes of Section 5.1, a majority of
the Board (excluding Executive) shall determine in its sole and absolute good
faith discretion whether Cause exists.
 
6.  
TERMINATION UPON DEATH.

 
Notwithstanding anything herein to the contrary, this Agreement shall terminate
immediately upon Executive’s death, and the Company shall have no further
liability to Executive or his beneficiaries under this Agreement, other than for
payment of Accrued Obligations (as defined in Section 8.2(a), and the timely
payment or provision of Other Payments (as defined in Section 8.2(c)(1)),
including without limitation benefits under such plans, programs, practices and
policies relating to death benefits, if any, as are applicable to Executive on
the date of his death.  This payment shall be paid in a lump sum to the
Executive’s estate within 90 days after the Company is given notice of the
Executive’s death.  The rights of the Executive’s estate with respect to stock
options and restricted stock, and all other benefit plans, shall be determined
in accordance with the specific terms, conditions and provisions of the
applicable agreements and plans.
 
7.  
DISABILITY.

 
If the Company determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  If Executive’s employment is terminated by
reason of his Disability, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations (as
defined in Section 8.2(a) and the timely payment or provision of Other Payments
(as defined in Section 8.2(c)(1), including without limitation benefits under
such plans, programs, practices and policies relating to disability benefits, if
any, as are applicable to Executive on the Disability Effective Date.  The
rights of the Executive with respect to stock options and restricted stock, and
all other benefit plans, shall be determined in accordance with the specific
terms, conditions and provisions of the applicable agreements and
plans.  Notwithstanding the foregoing, it is the intention of the Company and
Executive that should he be terminated by reason of Disability before he is
eligible for long-term disability benefits under the Company’s long-term
disability plans and policies on the Disability Effective Date, that the Company
would continue to employ Executive until such time as Executive has become
eligible for such long-term disability benefits.  During this period: the
Company would be entitled to appoint a new Chief Executive Officer and Executive
would cease to occupy such position (which change would not be an event
constituting Good Reason); the Company would not be obligated to maintain
Executive’s salary at its current level; and Executive’s LTIP awards would
 
5

--------------------------------------------------------------------------------


not continue to vest.  It is not intended that the amount of benefits for which
Executive is eligible under the Company’s short- or long-term disability plans
that would have obtained if Executive’s salary remained the same throughout the
period would be diminished, or that the Company would incur through these
arrangements additional financial or other liabilities to the insurers providing
its disability plans.  To give effect to this intention, promptly after
Executive becomes employed, the Company and Executive shall meet with the
Company’s insurers and negotiate in good faith an agreement giving effect to the
arrangements described above as nearly as practicable.
 
For purposes of this Agreement, “Disability” means the Executive’s inability by
reason of mental or physical incapacity, illness or disability to perform his
duties hereunder for a period of either 90 consecutive days or an aggregate of
120 days in any 12 month period, as determined by the Board in its sole
discretion.
 
8.  
TERMINATION OF EMPLOYMENT FOR GOOD REASON OR WITHOUT CAUSE.

 
8.1 Executive’s Termination of Employment for Good Reason.  Executive’s
employment may be terminated at any time by Executive for Good Reason or no
reason.  For purposes of this Agreement, “Good Reason” shall mean:
 
(a)  
Other than his removal for Cause pursuant to Article 5, without the written
consent of Executive, the assignment to Executive of any duties inconsistent in
any material respect with Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as in
effect on the Effective Date, or any other action by the Company which results
in a demonstrable diminution in such position, authority, duties or
responsibilities; but excluding, for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

 
(b)  
A reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time;

 
(c)  
A reduction by the Company in Executive’s annual target incentive bonus
(expressed as a percentage of Base Salary) during the Term unless such reduction
is a part of an across-the-board decrease in target incentive bonuses affecting
all other Senior Executives, in which case Good Reason shall exist only if the
decrease (considered as a percentage relative to the prior percentage used to
determine annual target incentive bonus) to Executive is disproportionately
large;

 
(d)  
The Company’s giving notice under Section 2.2 of its intention not to renew this
Agreement unless at the time of such notice the Company could terminate this
Agreement and Executive’s employment for “Cause,” or for Disability, or if
Executive shall have reached the age of 65 by the applicable Anniversary Date;

 
6

--------------------------------------------------------------------------------


(e)  
The Company’s requiring Executive, without his consent, to be based at any
office or location more than fifty (50) miles from the Company’s current
headquarters in Irvington, New York;

 
(f)  
The material breach by the Company of any provision of this Agreement;

 
(g)  
A “Change in Control” (as defined in the LTIP Plan) occurs and the successor (if
any and applicable) (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company fails to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place, which shall be deemed to have occurred
if, after the Change in Control, Executive is not the Chief Executive Officer or
equivalent of a company whose shares are publicly traded on a recognized
securities exchange or inter-dealer quotation system; or

 
(h)  
The failure of the Company to appoint Executive to the Board or, once Executive
has been appointed to the Board, the failure to nominate Executive for election
to the Board pursuant to Section 3.1.

 
Good Reason shall not include Executive’s death or Disability.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Executive raises to the attention of the Board any circumstance he believes in
good faith constitutes Good Reason within ninety (90) days after occurrence or
be foreclosed from raising such circumstance thereafter, provided that no such
obligation shall apply to any circumstance described in subparagraph (d)
above.  The Company shall have an opportunity to cure any claimed event of Good
Reason (other than under subparagraphs (g) or (d) above) within 30 days of
notice from Executive before Executive may terminate for Good Reason.
 
If Executive terminates his employment for Good Reason, he shall be entitled to
the same benefits he would be entitled to under Article 8 as if terminated
without Cause subject to the execution and effectiveness of a Release, to the
extent required under Section 8.2.  If Executive terminates his employment
without Good Reason, this Agreement shall terminate without further obligations
to Executive, other than for payment of Accrued Obligations (as defined in
Section 8.2(a) and the timely payment or provision of Other Benefits (as defined
in Section 8.2(c)(1)).
 
8.2 Termination of Employment Without Cause.  If Executive’s employment is
terminated by the Company without Cause prior to the expiration of the Term (it
being understood by the parties that termination by death or Disability shall
not constitute termination without Cause), then Executive shall be entitled to
the following benefits, subject to Section 8.4:
 
(a)  
The Company shall pay to Executive in a lump sum in cash within 30 days
following the Executive's Termination of Employment, the sum of (i) Executive’s
Base Salary through the date of termination to the extent not theretofore paid,
(ii) any accrued expenses and vacation pay to the extent not theretofore paid,
and (iii) unless Executive has elected a different payout date

 
7

--------------------------------------------------------------------------------



 

  in a prior deferral election, any compensation previously deferred by
Executive under a plan other than a tax-qualified plan (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in subparagraphs (i), (ii) and (iii) shall be
referred to in this Agreement as the “Accrued Obligations”);

 
(b)  
Subject to the Executive’s execution and delivery of a Release, the Company
shall pay to Executive, starting on the 60th day following the Executive’s
Termination of Employment, in installments ratably over twelve (12) months in
accordance with the Company’s normal payroll cycle and procedures, an amount
equal to 1.5 times the sum of:  (i) Executive’s annual Base Salary in effect as
of the date of termination; plus (ii) Executive’s Average Annual Incentive Bonus
(as defined below).  For purposes of this Agreement, “Average Annual Incentive
Bonus” means the average annual incentive bonus actually earned by Executive in
the three fiscal years immediately preceding the fiscal year in which
Executive’s Termination of Employment date falls, provided, however, that (A) if
the Executive has been employed by the Company for fewer than three fiscal
years, the Average Annual Incentive Bonus shall mean the average annual
incentive bonus actually earned during the Term; (B) if the Executive is
terminated during the Company’s 2010 fiscal year, Average Annual Incentive Bonus
shall mean $293,000; and (C) for purposes of determining the Average Annual
Incentive Bonus for any period after the Company’s 2010 fiscal year, the
calculation of which includes the annual incentive bonus paid in respect of
Company’s 2010 fiscal year, the 2010 annual incentive bonus shall be deemed to
be the sum of (x) the amount earned under Section 4.2(a) for fiscal 2010 plus
(y) the amount paid under Section 4.2(b).

 
(c)  
 Code Section 280G Excise Tax.

 
(1)  
In the event that any payment or benefit received or to be received by the
Executive pursuant to the terms of this Agreement (the “Contract Payments”) or
in connection with the Executive’s termination of employment or contingent upon
a Change in Control (as defined in Code Section 280G and the regulations
thereunder) pursuant to any plan or arrangement or other agreement with the
Company or from any entity that is a member of the Company’s “affiliated group”
(as defined under Code Section 1504(a) without regard to Code Section 1504(b))
(“Other Payments” and, together with the Contract Payments, the “Payments”)
would be subject to the excise tax (the “Excise Tax”) imposed by Code Section
4999, as determined as provided below, the Company shall pay to the Executive,
at the time specified in Section 8.2(c)(4) below, an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of all taxes, interest and penalties (in each case relating to any
excise tax under Section 4999, employment or ordinary income tax and not any tax
imposed under Code Section 409A) and other amounts required to be paid upon the
payment

 
8

--------------------------------------------------------------------------------



 

  provided for by this Section 8.2(c), and any such interest, penalties, or
additions to employment or ordinary income tax payable by the Executive with
respect thereto, shall be equal to the total present value of the Excise Taxes
imposed upon the Payments; provided, however, that if the Executive’s Payments
are less than 110% of the amount of the Payments which could be paid to the
Executive under Code Section 280G without causing the imposition of the Excise
Tax, then the Payment shall be limited to the largest amount payable (as
described above) without resulting in the imposition of any Excise Tax (such
amount, the “Capped Amount”).

 
(2)  
For purposes of determining the Gross-Up Payment, whether any of the Payments
will be subject to the Excise Tax and the amounts of such Excise Tax, (i) the
total amount of the Payments shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2), and all “excess parachute payments” within
the meaning of Code Section 280G(b)(1) shall be treated as subject to the Excise
Tax, except to the extent that, in the opinion of independent tax counsel
selected by the Company’s independent auditors and reasonably acceptable to the
Executive (“Tax Counsel”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2), or such
“excess parachute payments” (in whole or in part) are not subject to the Excise
Tax, (ii) the amount of the Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Payments
or (B) the amount of “excess parachute payments” within the meaning of Code
Section 280G(b)(1) (after applying clause (i) hereof), and (iii) the value of
any noncash benefits or any deferred payment or benefit shall be determined by
Tax Counsel in accordance with the principles of Code Sections 280G(d)(3) and
(4).  For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest effective rates of taxation applicable to individuals as are in
effect in the state and locality of the Executive’s residence in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes that can be obtained from deduction of such state and
local taxes, taking into account any limitations applicable to individuals
subject to federal income tax at the highest marginal rates.

 
(3)  
If the Tax Counsel reasonably determines that any Excise Tax is payable by the
Executive and that the criteria for reducing the Payments to the Capped Amount
(as described in Section 8.2(c)(1) above) is met, then the Company shall reduce
the Payments by the amount which, based on the Tax Counsel’s determination and
calculations, would provide the Executive with the Capped Amount, and pay to the
Executive such

 
9

--------------------------------------------------------------------------------



  reduced Payments; provided that the Company shall first reduce the severance
payment under Section 8.2(b).  If the Tax Counsel determines that an Excise Tax
is payable, without reduction pursuant to Section 8.2(c)(1), above, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, the Executive
within the time specified in Section 8.2(c)(4).  If the Tax Counsel determines
that no Excise Tax is payable by the Executive, it shall, at the same time as it
makes such determination, furnish the Executive with an opinion that he has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return.  Any determination by the Tax Counsel as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive absent a contrary determination by the Internal Revenue Service or a
court of competent jurisdiction; provided, however, that no such determination
shall eliminate or reduce the Company’s obligation to provide any Gross-Up
Payment that shall be due as a result of such contrary determination.

 
 
(4)  
The Gross-Up Payments provided for in Section 8.2(c)(1) through Section
8.2(c)(3) hereof shall be made upon the earlier of (i) the payment to the
Executive of any Contract Payment or Other Payment or (ii) the imposition upon
the Executive or payment by the Executive of any Excise Tax, provided, however,
that in the event of Executive’s termination for Good Reason as provided by
Section 8.1(g), such payment shall be made on the date of the transaction which
constitutes a Change in Control for purposes of such Section 8.1(g).

 
(5)  
The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment.  Such notification shall be given as soon as practicable but
no later than 10 business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 
(a)  
give the Company any information reasonably requested by the Company relating to
such claim;

 
(b)  
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company and reasonably satisfactory to the Executive;

 
10

--------------------------------------------------------------------------------


(c)  
cooperate with the Company in good faith in order to effectively contest such
claim; and

 
(d)  
permit the Company to participate in any proceedings relating to such claim;

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees, but excluding any tax or
penalty associated with Code Section 409A) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto, but excluding any tax or penalty associated with Code Section
409A) imposed as a result of such representation and payment of costs and
expenses.
 
(6)  
The Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis, and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or other tax
(including interest or penalties with respect thereto, but excluding any tax or
penalty associated with Code Section 409A) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and
provided, further, that if the Executive is required to extend the statute of
limitations to enable the Company to contest such claim, the Executive may limit
this extension solely to such contested amount.  The Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.  In addition, no position may be taken
nor any final resolution be agreed to by the Company without the Executive’s
consent if such position or resolution could reasonably be expected to adversely
affect the Executive (including any other tax position of the Executive
unrelated to the matters covered hereby).

 
(7)  
As a result of the uncertainty in the application of Code Section 4999 at the
time of the initial determination by the Company or the Tax Counsel

 
 
11

--------------------------------------------------------------------------------



 

  hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Company
exhausts its remedies and the Executive thereafter is required to pay to the
Internal Revenue Service an additional amount in respect of any Excise Tax, the
Company or the Tax Counsel shall determine the amount of the Underpayment that
has occurred and any such Underpayment shall promptly be paid by the Company to
or for the benefit of the Executive.

 
(8)  
If, after the receipt by the Executive of the Gross-Up Payment or an amount
advanced by the Company in connection with the contest of an Excise Tax claim,
the Executive becomes entitled to receive any refund with respect to such claim,
the Executive shall promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).  If, after the receipt by the Executive of an amount advanced by the
Company in connection with an Excise Tax claim, a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest the
denial of such refund prior to the expiration of 30 days after such
determination, such advance shall be forgiven and shall not be required to be
repaid.

 
(9)  
Notwithstanding the other provisions of this Section 8.2(c) and Section 12.15,
all Gross-Up Payments shall be made to the Executive not later than the end of
the calendar year following the year in which the Executive remits the related
taxes and any reimbursement of the costs and expenses described in Section
8.2(c)(5) shall be paid not later than the end of the calendar year following
the year in which there is a final and nonappealable resolution of, or the taxes
are remitted that are the subject of, the related claim.

 
8.3 Definition of Termination of Employment.  With respect to the payment of all
benefits under this Article 8, “Termination of Employment” shall mean
“separation from service” as defined in Code Section 409A and regulations issued
thereunder.
 
8.4 Restrictions on Timing of Distributions.  The following restrictions shall
apply to payments under this Article 8:
 
(a)  
Release Requirement.  No payment shall be made under Section 8.2(b) unless the
Executive delivers to the Company a release in the form of Exhibit C in favor of
the Company (a “Release”), without revocation thereof, no later than forty-five
(45) days after Executive’s Termination of Employment date and no such payment
or benefit hereunder shall be provided to Executive prior to the Company’s
receipt of such Release and the expiration of any period of revocation provided
for in the Release.

 
12

--------------------------------------------------------------------------------


(b)  
Restriction on Timing of Distributions.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment other than on account of death or Disability, under
such procedures as established by the Company in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), all payments
hereunder that are subject to Code Section 409A, and for which the payment event
is Termination of Employment may not commence earlier than six (6) months after
the date of Termination of Employment.  Therefore, in the event this provision
is applicable to the Executive, any such payment which would otherwise be paid
to the Executive within the first six months following termination shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following Termination of Employment.  All subsequent distributions
shall be paid in the manner specified.  “Specified Employee” means a “specified
employee” as defined in Code Section 409A and regulations thereunder.

 
8.5 Rights under Equity Plans.  The provisions of this Agreement are subject to
the terms of the Company’s equity plans in effect from time to time, including
the LTIP Plan.  Any equity awards granted to you under the equity plans shall be
forfeited or not, vest or not, and, in the case of stock options, become
exercisable or not, as provided by and subject to the terms of the applicable
equity plan.
 
8.6 Resignation.  Upon the termination of Executive’s employment, Executive
shall execute resignations from all positions held as a director of the Company
and, if applicable, as a director or an officer of a company affiliated or
related to the Company held at the time of such termination.
 
9.  
PUBLICITY; NO DISPARAGING STATEMENT.

 
Executive and the Company covenant and agree that they shall not engage in any
communications which shall disparage one another or interfere with their
existing or prospective business relationships.
 
10.  
BUSINESS PROTECTION PROVISIONS.

 
10.1 Preamble.  As a material inducement to the Company to enter into this
Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive will gain from his employment with the
Company, Executive warrants and agrees he will abide by and adhere to the
following business protection provisions in this Article 10 and all sections and
subsections thereof.
 
10.2 Definitions.  For purposes of this Article 10 and all sections and
subsections thereof, the following terms shall have the following meanings:
 
(a)  
“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
the Executive and any person or Entity engaged in a line of

 
13

--------------------------------------------------------------------------------



  business that competes directly with any brand of the Company or any of its
affiliates or subsidiaries (collectively the “PBH Entities”) whereby Executive
is required to or does perform services on behalf of or for the benefit of such
person or Entity which are substantially similar to the services in which
Executive participated or that he directed or oversaw while employed by the
Company.

 
(b)  
“Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the PBH Entities, other than “Trade
Secrets” (as defined below), which is of tangible or intangible value to any of
the PBH Entities and the details of which are not generally known to the
competitors of the PBH Entities.  Confidential Information shall also
include:  any items that any of the PBH Entities have marked “CONFIDENTIAL” or
some similar designation or are otherwise identified as being confidential.

 
(c)  
“Entity” or “Entities” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.

 
(d)  
“Restricted Period” shall mean eighteen (18) months following termination of
Executive’s employment hereunder; provided, however, that the Restricted Period
shall be extended for a period of time equal to any period(s) of time within the
eighteen (18) month period following termination of Executive’s employment
hereunder that Executive is determined by a court of competent jurisdiction to
have engaged in any conduct that violates this Article 10 or any sections or
subsections thereof, the purpose of this provision being to secure for the
benefit of the Company the entire Restricted Period being bargained for by the
Company for the restrictions upon the Executive’s activities.

 
(e)  
“Territory” shall mean each of the United States of America or any country other
than the United States of America in which the Company shall transact business
during the Term.

 
(f)  
“Trade Secrets” shall mean information or data of or about any of the PBH
Entities, including, but not limited to, technical or non-technical data,
customer lists, pricing models, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential suppliers that derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and any other information which is
defined as a “trade secret” under applicable law.

 
14

--------------------------------------------------------------------------------


(g)  
“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the PBH Entities that were conceived,
discovered, created, written, revised or developed by Executive during the term
of his employment with the Company.

 
10.3 Nondisclosure; Ownership of Proprietary Property.
 
(a)  
In recognition of the need of the PBH Entities to protect their legitimate
business interests, Confidential Information and Trade Secrets, Executive hereby
covenants and agrees that Executive shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the PBH
Entities and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party or Entity for any
purpose other than in accordance with this Agreement or as required by
applicable law, court order or other legal process.

 
(b)  
Executive shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information, and he shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Executive becomes aware.  Executive shall
assist the PBH Entities, to the extent necessary, in the protection of or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.

 
(c)  
All Work Product shall be owned exclusively by the PBH Entities.  To the
greatest extent possible, any Work Product shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended),
and Executive hereby unconditionally and irrevocably transfers and assigns to
applicable PBH Entity all right, title and interest Executive currently has or
may have by operation of law or otherwise in or to any Work Product, including,
without limitation, all patents, copyrights, trademarks (and the goodwill
associated therewith), trade secrets, service marks (and the goodwill associated
therewith) and other intellectual property rights.  Executive agrees to execute
and deliver to the applicable PBH Entity any transfers, assignments, documents
or other instruments which the Company may deem necessary or appropriate, from
time to time, to protect the rights granted herein or to vest complete title and
ownership of any and all Work Product, and all associated intellectual property
and other rights therein, exclusively in the applicable PBH Entity.

 
15

--------------------------------------------------------------------------------


10.4 Non-Interference with Executives.
 
Executive recognizes and acknowledges that, as a result of his employment by
Company, he will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the PBH Entities.  Therefore, Executive agrees that, during the
Restricted Period, Executive shall not encourage, solicit or otherwise attempt
to persuade any person in the employment of the PBH Entities to end his/her
employment with a PBH Entity or to violate any policy of any PBH Entity or any
confidentiality, non-competition or employment agreement that such person may
have with a PBH Entity.  Furthermore, neither Executive nor any person acting in
concert with the Executive nor any of Executive’s affiliates shall, during the
Restricted Period, employ any person who has been an executive or management
employee of any PBH Entity unless that person has ceased to be an employee of
the PBH Entities for at least six (6) months.
 
10.5 Non-Competition.
 
Executive covenants and agrees to not obtain or work in a Competitive Position
within the Territory during the Term or during the Restricted Period.  Executive
and Company recognize and acknowledge that the scope, area and time limitations
contained in this Agreement are reasonable and are properly required for the
protection of the business interests of Company due to Executive’s status and
reputation in the industry and the knowledge to be acquired by Executive through
his association with Company’s business and the public’s close identification of
Executive with Company and Company with Executive.  Further, Executive
acknowledges that his skills are such that he could easily find alternative,
commensurate employment or consulting work in his field that would not violate
any of the provisions of this Agreement.  Executive acknowledges and understands
that, as consideration for his execution of this Agreement and his agreement
with the terms of this covenant not to compete, Executive will receive
employment with and other benefits from the Company in accordance with this
Agreement
 
10.6 Remedies.
 
Executive understands and acknowledges that his violation of this Article 10 or
any section or subsection thereof would cause irreparable harm to Company and
Company would be entitled to an injunction by any court of competent
jurisdiction enjoining and restraining Executive from any employment, service,
or other act prohibited by this Agreement.  The parties agree that nothing in
this Agreement shall be construed as prohibiting Company from pursuing any
remedies available to it for any breach or threatened breach of this Article 10
or any section or subsection thereof, including, without limitation, the
recovery of damages from Executive or any person or entity acting in concert
with Executive.  If any part of this Article 10 or any section or subsection
thereof is found to be unreasonable, then it may be amended by appropriate order
of a court of competent jurisdiction to the extent deemed
reasonable.  Furthermore and in recognition that certain severance payments are
being agreed to in reliance upon Executive’s compliance with this Article 10
after termination of his employment, in the event Executive breaches any of such
business protection provisions of this Agreement, any unpaid amounts (e.g.,
those provided under Article 8) shall be forfeited and Company shall not be
obligated to
 
16

--------------------------------------------------------------------------------


make any further payments or provide any further benefits to Executive following
any such breach.
 
11.  
RETURN OF MATERIALS; BOARD RESIGNATION.

 
Upon Executive’s termination, or at any point after that time upon the specific
request of the Company, Executive shall return to the Company all written or
descriptive materials of any kind belonging or relating to the Company or its
affiliates, including, without limitation, any originals, copies and abstracts
containing any Work Product, intellectual property, Confidential Information and
Trade Secrets in Executive’s possession or control.  In addition, upon the
termination of Executive’s employment with the Company, upon the request of the
Board, Executive shall submit, and upon the failure to do so, shall be deemed to
have submitted his resignation as a member of the Board effective upon the
termination of employment.
 
12.  
GENERAL PROVISIONS.

 
12.1 Amendment.  This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.
 
12.2 Binding Agreement.  This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors and assigns.
 
12.3 Waiver of Breach; Specific Performance.  The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.  Each of the parties to this Agreement will be entitled to enforce
its or his rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
 
12.4 Indemnification and Insurance.  The Company shall indemnify and hold the
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by the Executive, in connection with the defense of, or
as a result of any action or proceeding (or any appeal from any action or
proceeding) in which the Executive is made or is threatened to be made a party
by reason of the fact that he is or was an officer of the Company or any
affiliate.  In addition, the Company agrees that the Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(as well as any insurance that it maintains to indemnify the Company for any
obligations which it incurs as a result of its undertaking to indemnify its
officers and directors) and that the Company will exert commercially reasonable
efforts to maintain such insurance, in not less than its present limits, in
effect throughout the term of the Executive’s employment; provided that the
Company will not be required to pay premiums of more than 200% of the current
premium to do so.
 
17

--------------------------------------------------------------------------------


12.5 Tax Withholding.  There shall be deducted from each payment under this
Agreement the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.
 
12.6 Notices.
 
All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:
 
 
If to Company to:
Prestige Brands Holdings, Inc.

 
Attn:  General Counsel’s Office

 
90 North Broadway

 
Irvington, NY  10533

 
Facsimile:  (914) 524-7488

 
 
If to Executive to:
Matt Mannelly

 
941 Silvermine Road

 
New Canaan, CT 06840

 
Facsimile: _____________

 
All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery.  Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section.
 
12.7 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to the
conflict of laws provisions thereof).
 
12.8 Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with the Company that relates
generally to the same subject matter.
 
12.9 Assignment.  This Agreement may not be assigned by Executive without the
prior written consent of Company, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.  It may be assigned
by the Company to any successor to all or substantially all of its business.
 
12.10 Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.
 
18

--------------------------------------------------------------------------------


12.11 Section and Paragraph Headings.  The section and paragraph headings set
forth herein are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement whatsoever.
 
12.12 Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.
 
12.13 Arbitration.
 
(a)  
Except as provided in subsection (b) of this Section 12.13, the following
provisions shall apply to disputes between Company and Executive arising out of
or related to either:  (i) this Agreement (including any claim that any part of
this agreement is invalid, illegal or otherwise void or voidable), or (ii) the
employment relationship that exists between Company and Executive:

 
(i)  
The parties shall first use their best efforts to discuss and negotiate a
resolution of the dispute.

 
(ii)  
If efforts to negotiate a resolution do not succeed within 5 business days after
a written request for negotiation has been made, the dispute shall be resolved
timely and exclusively by final and binding arbitration pursuant to the American
Arbitration Association (“AAA”) National Rules for the Resolution of Employment
Disputes (the “AAA Rules”).  Arbitration must be demanded within ten (10)
calendar days after the expiration of the five (5) day period referred to
above.  The arbitration opinion and award shall be final and binding on the
Company and the Executive and shall be enforceable by any court sitting within
Westchester County, New York.  Company and Executive shall share equally all
costs of arbitration excepting their own attorney’s fees unless and to the
extent ordered by the arbitrator(s) to pay the attorneys’ fees of the prevailing
party.

 
(iii)  
The parties recognize that this Section 12.13 means that certain claims will be
reviewed and decided only before an impartial arbitrator or panel of arbitrators
instead of before a court of law and/or a jury, but desire the many benefits of
the arbitration process over court proceedings, including speed of resolution,
lower costs and fees, and more flexible rules of evidence.  The arbitrator or
arbitrators duly selected pursuant to the AAA’s Rules shall have the same power
and authority to order any remedy for violation of a statute, regulation, or
ordinance as a court would

 
19

--------------------------------------------------------------------------------



  have; and shall have the same power to order discovery as a federal district
court has under the Federal Rule of Civil Procedure.

 
(b)  
The provisions of this Section 12.13 shall not apply to any action by the
Company seeking to enforce its rights arising out of or related to the
provisions of Article 11 of this Agreement.

 
(c)  
This Section 12.13 is intended by the Company and the Executive to be
enforceable under the Federal Arbitration Act.  Should it be determined by any
court that the Act does not apply, then this Section 12.13 shall be enforceable
under the applicable arbitration statutes of the State of Delaware.

 
12.14 Voluntary Agreement.  Executive and Company represent and agree that each
has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.
 
12.15 Nonqualified Deferred Compensation Omnibus Provision.  It is intended that
any compensation provided under this Agreement be administered and paid in a
manner which will not result in the imposition of additional federal income
taxes on the Executive under Code Section 409A.  The provisions of this
Agreement relating to amounts which constitute deferred compensation under Code
Section 409A are intended to be construed accordingly.  If any compensation or
benefits provided by this Agreement may result in the application of Section
409A of the Code, the Company shall, at the request of the Executive, seek to
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Section 409A and/or any rules, regulations or
other regulatory guidance issued under such statutory provision and without any
diminution in the value of the payments to the Executive; provided, however,
that in connection with any such modification the Company shall not be required
to increase amounts or benefits otherwise payable to or provided to
Executive.  Notwithstanding anything in this Agreement to the contrary, to the
extent necessary to comply with Code Section 409A, (a) the amount of any
expenses eligible for reimbursement or the provision of any in-kind benefits
under this Agreement in any taxable year of the Executive shall not affect the
expenses eligible for reimbursement or the provision of in-kind benefits in any
other taxable year, and (b) the reimbursement of expenses or in-kind benefits
under this Agreement shall be made or provided no later than on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred, except to the extent earlier reimbursement is required
under this Agreement or applicable Company policies and procedures.
 
*           *           *           *
 
20

--------------------------------------------------------------------------------


EXECUTION VERSION
 
IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 2nd day of
September, 2009.
 

  PRESTIGE BRANDS HOLDINGS, INC.                  
 
By:
/s/ Gary E. Costley     Name: Gary E. Costley     Title:   Lead Director        
            EXECUTIVE                     /s/ Matthew M. Mannelly     Matthew
Mannelly          

 
 

--------------------------------------------------------------------------------





EXHIBIT A
 
Not filed because substantially identical to Exhibit 10.28 to the Company's
Annual Report on Form 10-K, filed with the Securities and Exchange Commission on
June 14, 2007.
 



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Not filed because substantially identical to Exhibit 10.1 to the Company's
Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission
on August 9, 2005.
 


 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

Form of Release


 

 
 

--------------------------------------------------------------------------------

 

GENERAL RELEASE


THIS GENERAL RELEASE (“Agreement”) is made and entered into by and between
Prestige Brands Holdings, Inc. (“Employer”) and [____________] (“Executive”).
 
WHEREAS, Employer and Executive are parties to an Employment Agreement dated as
of [____________] (the “Employment Agreement”); and
 
WHEREAS, Employer and Executive wish to conclude their employment relationship
amicably and on mutually satisfactory terms and to settle fully and finally all
claims, disputes, and potential claims and disputes that Executive may have with
Employer;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
intending to be legally bound, the Employer and Executive agree as
follows:                                                                                                                                                          
 
Section 1. Effective Date.  This Agreement shall become effective and
enforceable, unless sooner revoked pursuant to Section 2, on the eighth day
after Executive signs the Agreement (“Effective Date”).  Executive shall deliver
the Agreement bearing his original signature to Employer at the following
address no later than [________] days following the date hereof:
 
Prestige Brands Holdings, Inc.
90 North Broadway
Irvington, New York 10533
Attn: General Counsel and Secretary


Section 2. Revocation.  Executive may revoke this Agreement if he delivers
written notice of revocation to the Employer at the address specified in Section
1 before 5:00 p.m. on the eighth day after signing it.  Executive understands
that this Agreement shall be null and void, and he shall not be entitled to any
severance payments or benefits, if he validly revokes the Agreement.
 
Section 3. Good and Valuable Consideration / No Further Payment.  The severance
benefits provided pursuant to the Employment Agreement are good and valuable
consideration for this Agreement.  Executive understands and agrees that, if he
signs and does not revoke this Agreement, except as expressly provided herein,
he is not entitled to receive any additional payment or benefit as a result of
his employment with, or his separation of employment from, Employer.
 
Section 4. Wages.  Executive acknowledges that he has received payment in full
of all wages, including without limitation any and all salary, overtime,
commissions, and bonuses, for work he performed for or on behalf of Employer on
or before [____________].
 
Section 5. No Workplace Illness or Injury.  Executive certifies that, except to
the extent the subject of a previously-filed claim for workers compensation
benefits, Executive is not aware of and has experienced any illness or injury in
the course or scope of his employment with Employer.
 

--------------------------------------------------------------------------------




Section 6. General Release.  In consideration of the severance payments provided
pursuant to the Employment Agreement and intending to be legally bound,
Executive hereby irrevocably and unconditionally releases and forever discharges
Employer and any and all of its past and present parents, subsidiaries,
affiliates, related entities, and each of its and their predecessors,
successors, customers, insurers, owners, directors, officers, employees,
attorneys, and other agents (“Released Parties”) of and from any claims arising
from Executive's employment, including but not limited to any and all rights,
obligations, promises, agreements, debts, losses, controversies, claims, causes
of action, liabilities, damages, and expenses, including without limitation
attorneys’ fees and costs, of any nature whatsoever, whether known or unknown,
asserted or unasserted, which he ever had, now has, or hereafter may have
against the Released Parties, or any of them, that arose at any time before or
upon his signing this Agreement, including without limitation the right to take
discovery with respect to any matter, transaction, or occurrence existing or
happening at any time before or upon his signing this Agreement and any and all
claims arising under any oral or written Employer program, policy or practice,
contract, agreement or understanding (except this Agreement, the Employment
Agreement, employee benefit programs covering the Executive, and Executive’s
right to indemnification under any agreement or otherwise), any common-law
principle of any jurisdiction, any federal, state or local statute or ordinance,
with all amendments thereto, including without limitation the National Labor
Relations Act of 1947, the Civil Rights Acts of 1866, 1871, 1964, and 1991, the
Equal Pay Act, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Bankruptcy Code, the Fair Credit Reporting Act,
the Worker Adjustment and Retraining Notification Act, the Employee Retirement
Income Security Act of 1974, the Americans With Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Health Insurance Portability and
Accountability Act of 1996, the Sarbanes-Oxley Act of 2002, and any other
employee-protective law of any jurisdiction that may apply.
 
Section 7. Good Faith Settlement.  This Agreement constitutes the good faith
compromise and settlement of all claims and potential claims Executive has
against any one or more of the Released Parties and is not and shall not be
construed as an admission of any wrongful or unlawful act against Executive or
that the conclusion of Executive’s employment was in any way wrongful or
unlawful.
 
Section 8. Knowing and Voluntary Agreement.  Executive acknowledges that he
received this Agreement on [____________]; that Employer advised him in writing,
by this Section, to consult with an attorney before signing this Agreement; that
Employer is providing him with no less than [___] days to consider this
Agreement before signing it; that Employer is providing him with no less than
seven days to revoke this Agreement after signing it, if he chooses to do so;
that Executive carefully read and fully understands all of the provisions and
effects of this Agreement; that Executive is entering into this Agreement
voluntarily and free of coercion and duress; and that neither Employer nor any
of its agents or attorneys made any representations or promises concerning the
terms or effects of this Agreement.
 
In conformity with the Older Workers Benefit Protection Act, Executive further
acknowledges the following:



--------------------------------------------------------------------------------


 
 

  (a)    that this Agreement is written in a manner calculated to be understood
by him;         (b)   that he has been advised in writing to consult with an
attorney prior to executing this Agreement;        
(c)
that this Agreement represents Executive's knowing and voluntary waiver and
release of any and all claims that he might have, including, but not limited to
any claims arising under the Age Discrimination in Employment Act ("ADEA");
       
(d)
that he has not waived any claim under the ADEA that may arise after the date
that this Agreement is executed;
       
(e)
that the consideration that he will receive in exchange for this Agreement is
something of value to which he is not otherwise entitled;
       
(f)
that he has been given the option of at least twenty-one (21) days to consider
this Agreement prior to executing it; and
       
(g)
that, within seven (7) days of signing this Agreement, he may revoke his
Agreement, and the Agreement will not become effective and enforceable unless
and until that seven (7) day period passes without his revocation.

 
Section 9. Governing Law.  This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of New York, without
reference to the principles of conflicts of law otherwise applicable therein.
 
Section 10. Construction.  Each party to this Agreement had full opportunity to
negotiate all terms and language of this Agreement and this Agreement and all of
its terms shall be construed as if drawn by both parties and not against either
as the drafter.
 
Section 11. Modification. Any modification or amendment of this Agreement must
be made in writing and signed by both parties.  This Agreement sets forth the
entire agreement between the Parties and fully supersedes any and all written or
oral contracts, agreements or understandings between the parties pertaining to
the subject matter hereof.
 
Section 12. Covenant Not to Sue.  Executive covenants and agrees that he will
not now or at any time in the future commence, maintain, prosecute or
participate in as a party, or request, encourage or permit to be filed by any
other person on Executive's behalf, or as a member of any alleged class of
persons, any action, suit, proceeding, claim or complaint of any kind against
Employer with respect to any matter which is released under Section 6 above.
Executive agrees that he will not seek or accept any award or settlement from
any source or proceeding with respect to any matter released under Section 6
above and that this Agreement shall act as a bar to recovery in any such
proceeding. For any breach of this covenant not to sue, Employer shall be
entitled to recover any and all reasonable attorneys' fees and costs incurred as
a result of such breach in addition to any other damages.
 
Section 13. Severability.  If a court of competent jurisdiction adjudicates any
covenant or obligation under this Agreement void or unenforceable, then the
parties intend that the court modify such provision only to the extent necessary
to render the covenant or obligation enforceable as modified or, if the covenant
or obligation cannot be so modified, the parties intend that the court sever
such covenant or obligation, and that the remainder of this Agreement, and all
remaining covenants, obligations and provisions as so modified, shall remain
valid, enforceable, and in full force and effect.
 
BY SIGNING THIS AGREEMENT, [____________] ACKNOWLEDGES THAT HE DOES SO
VOLUNTARILY AFTER CAREFULLY READING AND FULLY UNDERSTANDING EACH PROVISION AND
ALL OF THE EFFECTS OF THIS AGREEMENT, WHICH INCLUDES A RELEASE OF KNOWN AND
UNKNOWN CLAIMS AND RESTRICTS FUTURE LEGAL ACTION AGAINST PRESTIGE BRANDS
HOLDINGS, INC. AND OTHER RELEASED PARTIES.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this General Release.
 

 
 

  PRESTIGE BRANDS HOLDINGS, INC.


       
                                                                                                                              
/   By:
                                                                                                                                      
/
[____________]                                                                                             
/ Date    
                                                                                                                                    
/ Date

 